Citation Nr: 0626111	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954 and from February 1954 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which denied a separate 10 percent 
rating for tinnitus in each ear.


FINDING OF FACT
The veteran's service-connected tinnitus (bilateral) is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.87, Diagnostic Code 
6260 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Competent medical evidence shows that the veteran has 
constant tinnitus bilaterally since active military service.    

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2000).  During the pendency of the veteran's appeal the 
regulation pertaining to the evaluation of tinnitus was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  The veteran contends that because 
his service-connected tinnitus is bilateral, he should 
receive a separate 10 percent rating for each ear under the 
regulation in effect before June 13, 2003, and 38 C.F.R. 
§ 4.25(b).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  The 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 
19, 2006).  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the law, 
and not the underlying facts or development of the facts, is 
dispositive of this matter, the provisions of the Veterans 
Claims Assistance Act of 2000 have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 


ORDER

Assignment of an evaluation in excess of 10 percent for 
tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


